Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment
Claims 21 and 31 are amended; claims 21, 22, 24, 25, and 31 are pending. 

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 12/17/2021, with respect to the rejection of claims 21 and 31 under 112(a) have been fully considered and are persuasive.  The rejection of claims 21 and 31 under 112(a) has been withdrawn. 

Applicant’s arguments, see pages 8 - 11, filed 12/17/2021, with respect to the rejection(s) of claim(s) 21 and 31 under 103 have been fully considered and are persuasive.  Asnis et al (Pub 20140109144).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri (Pub 20120117511) in view of Tsukada (Pub 20100245680) in view of Asnis et al (Pub 20140109144).

Regarding claims 21, 31, Agnihotri discloses: 

displaying a first broadcast program of a first channel in the digital television, (Para. 20 watching tv and Para. [0070]);
communicating with at least one of the digital television or a specific server wirelessly in the mobile device, (130 fig 1 mobile to main display connection and/or 115 and 121 fig 2);  
transmitting a request signal, by the mobile device, for changing a channel from the mobile device to the digital television in response to selecting a specific menu item among the at least one menu item included in the first menu, (S510-520 fig 5); and 
tuning to a second channel based on the request signal for changing the channel in the digital television, (fig 8 channel change command).  

However, a tuner, an external interface for receiving video data, displaying a first and second broadcast programs without displaying menu on the digital television, transmitting second channel to the mobile device are not explicitly disclosed. 
In a similar field of endeavor, Tsukada discloses: 
receiving at least one broadcast signal via a tuner in the digital television, (tuners 3a or 3b fig 1); 

displaying, by the mobile device, the first broadcast program of the first channel with displaying a first menu in the mobile device, wherein the first menu includes at least one menu item for controlling the digital television further the first menu includes at least one menu item for controlling the digital television, (38a fig 4B with menu items on side of display);
wherein the digital television is configured to tune to a second channel based on the request signal for changing the channel, wherein the digital television is configured to display a second broadcast program of the second channel without displaying the first menu, (screen 13 Fig 4C-Fig 5A); and 
transmitting video data corresponding to the second broadcast program from the digital television to the mobile device, wherein the second broadcast program is received via the tuner included in the digital television, (Para. [0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Angihotri by incorporating the teachings of Tskuda for the common purpose of allowing control page of menu screens to be updated according to selectable displayed content. 
The combination thus far does not explicitly disclose a mobile device configured for displaying a first content corresponding to the video data, the first content including the first menu, wherein the digital television is configured to receive another video data 
In a similar field of endeavor, Asnis discloses aggregated control and presentation of media content from multiple sources comprising a mobile device configured for displaying a first content corresponding to the video data, the first content including the first menu, wherein the digital television is configured to receive another video data via the external device interface and display the another video data, and wherein the mobile device is configured to automatically display a second content corresponding to the another video data based on the another video data being displayed in the digital television, the second content including a second menu including at least one menu item for controlling the digital television, wherein the second menu is different than the first menu, (see remote device 130 fig 1 as mobile device which controls digital television 120 fig 1 to present content from different sources 102-106; wherein a different menu is presented corresponding to different selected sources fig 4; in addition to displaying a menu, control device 130 may also display content and/or placeshifted content for simultaneous control fig 5, also note Para. [0050-0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Angihorti as modified by Tsukada by incorporating the teachings of Asnis for the common purpose of allowing a user to . 
	 

Claims 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri in view of Tsukada in view Asnis in view of Warrick (Pub 20150373123).

Regarding claims 22, Agnihotri as modified by Tsukada and Asnis discloses a mobile terminal and a television and a mobile device; however, a server is not explicitly disclosed. 
In a similar field of endeavor, Warrick discloses codeless device pairing between mobile device and particular one of a plurality of media devices wherein the request signal for changing the channel is transmitted to the digital television via the specific server, and the video data is transmitted to the mobile device via the specific server too, (Para. [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agnihotri as modified by Tsukada and Asnis by incorporating the teachings of Warrick for the common purpose of allowing different users to control different devices. 

In a similar field of endeavor, Warrick discloses wherein a pairing request is automatically transmitted from the mobile device to the digital television after the specific application is executed in the mobile device, (Para. [0008][0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agnihotri as modified by Tsukada and Asnis by incorporating the teachings of Warrick for the common purpose of allowing different users to control different devices. 

Regarding claim 25, Agnihotri as modified by Tsukada and Asnis discloses a mobile terminal and a television and a mobile device; however, wireless connections for pairing are not disclosed. 
In a similar field of endeavor, Warrick discloses wherein the step of communicating performs based on Bluetooth, Wi-Fi or Wi-Fi direct, (Para. [0007] wireless access point). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agnihotri as modified by Tsukada and Asnis by incorporating the teachings of Warrick for the common purpose of allowing different users to control different devices.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner




/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422